Title: From Thomas Jefferson to Edmund Randolph, 18 December 1793
From: Jefferson, Thomas
To: Randolph, Edmund



Sir
Philadelphia Dec. 18. 1793.

The Minister Plenipotentiary of France has inclosed to me the copy of a letter of the 16th. inst. which he addressed to you, stating that some libellous publications had been made against him by Mr. Jay, chief Justice of the US. and Mr. King one of the Senators for the state of New York, and desiring that they might be prosecuted. This letter has been laid before the President, according to the request of the Minister, and the President, never doubting your readiness on all occasions to perform the functions of your office, yet thinks it incumbent on him to recommend it specially on the present occasion, as it concerns a public character peculiarly entitled to the protection of the laws. On the other hand, as our citizens ought not to be vexed with groundless prosecutions, duty to them requires it to be added, that if you judge the prosecution in question to be of that nature, you consider this recommendation as not extending to it; it’s only object being to engage you to proceed in this case according to the duties of your office, the laws of the land and the privileges of the parties concerned. I have the honor to be with great respect & esteem Sir your most obedt. & most humble servt

Th: Jefferson

